Citation Nr: 1204782	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  03-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right knee internal derangement with degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for left knee degenerative joint disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for schizophrenia.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a low back strain, to include as secondary to right knee internal derangement with degenerative joint disease.

8.  Entitlement to service connection for a cervical spine disability.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration due to medication for traumatic brain injury and schizophrenia.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for grinding of the teeth.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for nasal congestion.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a shoved up nose bone.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for the bone above the fourth upper tooth shutting off the pituitary gland.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) from February 2002, April 2005, August 2006, and June 2008 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for residuals of head injury and schizophrenia are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent evidence of record shows that the right knee internal derangement with degenerative joint disease is manifested by flexion to 140 degrees, extension to 0 degrees, mild instability, and pain; such disability has not been productive of any ankylosis, impairment of the tibia and fibula, or genu recurvatum.

2.  The competent evidence of record shows that the left knee degenerative joint disease is manifested by flexion to 140 degrees, extension to 0 degrees, and pain; such disability has not been productive of any ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

3.  In a September 2003 rating decision, the RO denied reopening of the previously denied claim of service connection for residuals of a head injury.

4.  Evidence received since September 2003 has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for residuals of a head injury.

5.  There is no competent evidence of current PTSD.

6.  A low back strain was not shown in active service or within one year after service discharge, and there is no competent evidence of a link between the Veteran's current low back strain and his active service or between his low back strain and service connected right knee disorder on a causation or aggravation basis.

7.  A cervical spine disability was not shown in active service; any cervical spine disability incurred within one year after service discharge was due to an intervening injury; and there is no competent evidence of a link between the Veteran's current cervical spine disability and his active service.

8.  The evidence does not reflect that the Veteran's memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration due to medication for traumatic brain injury, are a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that there is any additional disability constituting an event that was not reasonably foreseeable.

9.  The evidence does not reflect that the Veteran's grinding of the teeth is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that there is any additional disability constituting an event that was not reasonably foreseeable.

10.  The evidence does not reflect that the Veteran's nasal congestion is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that there is any additional disability constituting an event that was not reasonably foreseeable.

11.  The evidence does not reflect that the Veteran's shoved up nose bone is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that there is any additional disability constituting an event that was not reasonably foreseeable.

12.  The evidence does not reflect that the Veteran's bone above the fourth upper tooth shutting off the pituitary gland is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment, nor does the evidence show that there is any additional disability constituting an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right knee internal derangement with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5010-5258 (2011).
 
2.  The criteria for an initial evaluation of 10 percent, and no greater, for left knee degenerative joint disease are met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .16, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5010 (2011).

3.  The criteria for reopening of a claim of service connection for residuals of a head injury have been met.  38 U.S.C.A. § 5108  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).

5.  The criteria for service connection for a low back strain, to include as secondary to right knee internal derangement with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011).

6.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).

7.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration due to medication for traumatic brain injury and schizophrenia, due to VA medical treatment have not been met.  38 U.S.C.A. § 1151  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

8.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for grinding of the teeth due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

9.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for nasal congestion due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

10.   The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for a shoved up nose bone due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).

11.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for a bone above the fourth upper tooth shutting off the pituitary gland due to VA medical treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.361 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  October 2002, December 2004, November 2005, February 2006, May 2006, July 2007, October 2007, and January 2008 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  May 2006, July 2007, and January 2008 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that VA notify a claimant of the evidence and information that is necessary to reopen the claim and that VA notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  Such notice was provided in the May 2006 to the Veteran.

The Veteran's service treatment records (STRs) and VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  His Social Security Administration disability determination, and the records considered in that determination, were obtained in March 2007.  38 C.F.R. § 3.159 (c)(2).  Adequate VA examinations were conducted for the Veteran's PTSD in February 2003; low back disability in May 2006; and knees in January 2008.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

The RO did not afford the Veteran a VA examination for his cervical spine on the basis that there is already sufficient medical evidence to decide the claim; the Board agrees.  While the Veteran had been diagnosed with a cervical spine disability, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

A.  Increased Initial Evaluations for Right Knee Internal Derangement with Degenerative Joint Disease and Left Knee Degenerative Joint Disease

The Veteran seeks an evaluation in excess of 20 percent for his right knee internal derangement with degenerative joint disease and a compensable initial evaluation for his left knee degenerative joint disease.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2011).  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The Veteran's right knee has been evaluated under Diagnostic Codes 5010-5258.  The left knee degenerative joint disease has been evaluated under Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  An evaluation in excess of 20 percent is not available.  38 C.F.R. § 4.71a.

The Veteran had a VA examination for his right knee in March 2006 at which he complained of chronic pain and weakness and mild stiffness with walking.  It took five or six minutes before the joint would relax and allow him to fall asleep.  There was mild swelling three times a month, and while it did not get hot to the touch, a couple of times a month is turned red.  He complained of a chronic sensation of mild instability and said that the knee had given way twice in the past year.  The knee locked for a few seconds on a daily basis.  He also complained of fatigability and lack of endurance in right knee.

Flares involving severe pain occurred about once a year and lasted for 15 to 20 minutes.  Precipitating factors were turning wrong or stressing the knee improperly.  The alleviating factor was seeing a chiropractor who would realign the knee.  Four times in the prior six months there had been less severe flares with pain on top of the kneecap.  The Veteran avoided activities that required him to kneel, get on his hands and knees, or walk on uneven ground.

On examination, flexion/extension of the knee elicited mild painful motion that was the same with passive and active range of motion.  There was no swelling in the lower extremities and there was mild effusion in the right knee joint.  The knee did not feel unstable or weak and there was some tenderness on the patella and on the medial posterior with palpation.  There was crepitus with active range of motion but not passive range of motion, and the knee was not red or hot.  There was no abnormal guarding or movement with passive range of motion and there was pain with passive manipulation.  Range of motion was flexion/extension 0 to 110 degrees with pain at maximum flexion, and extension was to 0 degrees.  The ligaments were tight on testing, and a McMurray's test for a meniscus tear was negative.  The Veteran was able to perform 10 knee bends and said pain and fatigue would limit performing additional knee bends.  He could flex the knee to 108 degrees after performing the repetitions.  X-rays showed degenerative changes, and the Veteran was diagnosed with chronic mild progressive degenerative joint disease of the right knee.

The Veteran had a VA examination for the left knee in May 2006 at which he reported chronic intermittent pain that was present all day.  There was weakness and stiffness in the knee and swelling occurred about three times a year.  The knee had a sensation of instability but did not give way.  It locked up three to four times a year, and these episodes usually lasted for under 10 seconds.  There was also fatigability and lack of endurance.  The Veteran felt that chiropractic treatment on the knee had been effective, and he used Naprosyn on an as needed basis.

Activities such as mowing the lawn or walking four blocks caused increased pain and a grinding sensation.  Flare ups lasted for 5 to 10 minutes and he treated them by sitting down and massaging the knee.  The Veteran estimated that he lost about 25 percent of the usual range of motion during a flare up.  He used an elastic brace around the left knee and did not use any other assistive devices.  The Veteran did not kneel or crawl because they aggravated the knee, and he avoided stairs.

On examination there was not discomfort with active or passive range of motion.  There was no swelling in the lower extremities and mild effusion in the left knee joint.  The examiner felt that the left knee did not feel unstable, and it was not weak.  There was good resistance and extension of the knee with full strength, and there was some tenderness to palpation.  Passive range of motion did not cause guarding of movement and there was crepitus in the knee.  The examiner observed that the Veteran's gait was steady.

Range of motion of the left knee was flexion to 118 degrees with increasing discomfort and extension was to 0 degrees.  After 10 knee bends the Veteran said that pain and weakness would prevent further knee bends, and after the knee bends he was able to flex to 108 degrees.  The ligaments were tight on testing, and a McMurray's test for a meniscus tear was negative.  The examiner diagnosed the Veteran with degenerative changes of the left knee.

At September 2006 private chiropractic treatment, the Veteran's knees were bothering him, and an activator adjustment was made to the right knee.  The chiropractor noted mild dysfunction in the knees in February 2007.  The Veteran complained of knee pain in March 2007 but the chiropractor felt that there was nothing to adjust.  Subsequent chiropractic treatment records indicate that the Veteran received occasional adjustments to his knees due to pain.

The Veteran had a VA examination for his knees in January 2008.  He rated the pain as 6 out of 10 in his knees and said it was constant and was aggravated by prolonged standing, walking and squatting, and was relieved by rest.  The Veteran got chiropractic manipulation on a weekly basis with mild relief of symptoms.  He could stand for 15 to 30 minutes and could walk for a quarter of a mile.  There was no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, swelling, or inflammation.  There were moderate flare ups on a weekly basis that lasted for a day or two.  

Range of motion of the knees was flexion 0 to 140 degrees with pain at 100 degrees and no additional limitation on repetitive use.  Extension was to 0 degrees with no additional limitation on repetitive use.  There was no inflammatory arthritis or joint ankylosis.  The examiner diagnosed the Veteran with internal derangement of the right knee with degenerative joint disease and degenerative joint disease of the left knee.  He opined that there was a severe effect on exercise and sports, a moderate effect on shopping and recreation, and a mild effect on chores, traveling, bathing, dressing, toileting and grooming.

At September 2008 VA treatment the Veteran had some tenderness on the left medial side of the left knee with a little bit of swelling.

The Veteran currently has a 20 percent evaluation for right knee internal derangement with degenerative joint disease under Diagnostic Codes 5010-5258, which is the highest rating available under these Diagnostic Codes.  See 38 C.F.R. § 4.71a.  The evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum, and therefore ratings under Diagnostic Codes 5256, 5257, 5259, 5262, and 5263 are not for consideration.  See id.  

Diagnostic Code 5260 provides for a 0 percent evaluation where flexion of the leg is limited to 60 degrees; a 10 percent evaluation where flexion is limited to 45 degrees; a 20 percent evaluation where flexion is limited to 30 degrees; and 30 percent evaluation where flexion is limited to 15 degrees. Under Diagnostic Code 5261, a 0 percent evaluation requires extension of the leg limited to five degrees; a 10 percent evaluation requires extension limited to 10 degrees; a 20 percent evaluation requires extension limited to 15 degrees; a 30 percent evaluation requires extension limited to 20 degrees; a 40 percent evaluation requires extension limited to 30 degrees; and a 50 percent evaluation requires extension limited to 45 degrees. Normal range of motion in a knee joint is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

There is no evidence demonstrating that the Veteran's service-connected right knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988.  The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worse, flexion was limited to 108 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the right knee are essentially normal.  See 38 C.F.R. § 4.71, Plate II.

The Veteran currently has a noncompensable (0 percent) evaluation for left knee degenerative joint disease under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a.  The evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum, and therefore ratings under Diagnostic Codes 5256, 5257, 5259, 5262, and 5263 are not for consideration.  See id.  

The Veteran has already been assigned a 20 percent evaluation for the right knee under Diagnostic Codes 5010-5258; the highest rating available under those codes.  While the Board does not understand the rating applied, the fact is that providing separate ratings under those codes would constitute impermissible pyramiding for the same manifestations.  The Board will not disturb the 20 percent rating assigned; but no higher rating is warranted based on the manifestations of record.  

There is no evidence demonstrating that the Veteran's service-connected left knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988.  The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worse, flexion was limited to 108 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the left knee are essentially normal.  See 38 C.F.R. § 4.71, Plate II.

The VA examinations and the chiropractic treatment records indicate that the Veteran has had chronic pain in the left knee, but do not demonstrate arthritis or any compensable limitation of motion.  As the evidence does, however, reflect a diagnosis of degenerative joint disease, the Board will give the Veteran the benefit of the doubt and assign a 10 percent rating under diagnostic code 5010.

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected knee disabilities.  Therefore, evaluations in excess of 20 percent for the right knee and in excess of 10 percent for the left knee are not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Fenderson, supra.  However, there is no identifiable period of time since the effective date of service connection during which the right knee was more disabling than reflected in the separate 20 percent rating or the left knee was more disabling than reflected in the separate 10 percent rating.  Thus "staged ratings" are not supported by the record in this case. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for greater degrees of knee impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent for right knee internal derangement with degenerative joint disease.  There is no doubt to be resolved, and an increased rating is not warranted.  
The Board finds that the Veteran is entitled to an evaluation of 10 percent, but the preponderance of the evidence is against a finding that any further increase is warranted.   There is no doubt to be resolved.

B.  New and Material Evidence to Reopen the claim for Residuals of a Head Injury

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decision makers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992). 

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  Service connection for head, mouth and jaw injuries was denied in a July 1991 rating decision.  It was noted that while the STRs show that the Veteran was in a fight in November 1973, there were no fractures of the facial bones or teeth.  While there were contusions on the upper and lower lips, the STRs do not show follow up treatment and the May 1975 separation examination does not show any residuals.  At an August 1983 VA examination the Veteran said that he was knocked unconscious while playing football in 1971 and that he was hit in the head in 1975 while working at a sawmill.  The Veteran felt that his hand-eye coordination had decreased since that injury, and he had memory loss.  He had to stop working in 1983 after having a seizure.  At an August 1986 VA examination the examiner could detect no loss of cognitive function or memory loss.

The Veteran had a VA examination in October 1988 and which he reported that after service he sustained a head injury while working at a mill in 1975.  He did not report a head injury during service.  At a November 1988 VA psychiatric examination the Veteran said that he had head trauma while playing football in high school, while he was in the Navy, and while working at a mill for Louisiana Pacific after service.  Service connection was denied in July 1991 because there was no evidence of chronic disability in the STRs and there was evidence of a head injury after service.  

In a September 2003 rating decision the RO found that new and material evidence had not been submitted to reopen the previously denied claim.  New evidence since July 1991 includes August 1995 treatment with T.E., M.D., a private neurologist, whose impression was schizoaffective disorder and history of head injury with blackouts, possibly partial seizures.  December 1997 and September 2002 EEGs from private treatment were normal.  A November 1997 MRI of the brain from private treatment showed slight asymmetry in appearance of the hippocampal gyrus on the left side with focal atrophy of its superior surface.

A March 2002 letter from K.R.W., D.O. states that it is within medical probability that a kick to the head can cause atypical migraines and schizophrenia.  He was unable to ascertain the degree of injury based on a review of the records.  Dr. W continued that if the Veteran sustained a significant concussion, possible sequela include seizure disorders, personality changes to include paranoid schizophrenia, and chronic headaches that could be labeled as atypical migraines.

At a February 2003 VA examination the examiner wrote that the STRs did not show a serious head injury.  The examiner opined that the Veteran did not have residuals of brain trauma.  It was noted that while a concussion could cause chronic headaches, there was no clear documentation in the record of head injuries.  The STRs do not show that the Veteran sustained a concussion during service.  

In an April 2005 rating decision the RO again found that new and material evidence had not been submitted to reopen the previously denied claim.  New evidence since the September 2003 final decision includes September 2006 VA treatment at which the Veteran told a psychiatrist that a beating he sustained during military service caused his memory problems.  The psychiatrist noted that this story had been repeated several times in the available records and was credible, and he opined, "[I]t is likely that he may have suffered CNS [central nervous system] trauma that would account for many of his neurological symptoms."  A VA neurologist reviewed the claims file in February 2010 at the request of the Board and opined that there was no history consistent with an underlying seizure disorder.

This evidence is new and material, as it was not of record at the time of the last rating decision in September 2003, and it relates to material elements of the claim; i.e. that he currently suffers from residuals of a head injury and that he has suffered from it since military service.  Reopening the claim of service connection for residuals of head injury is warranted.  38 U.S.C.A. § 5108.

C.  Service Connection for PTSD, a Low Back Strain, and a Cervical Disability

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In order for service connection to be awarded for PTSD, three elements must be present:  (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the second element, if the evidence shows that the veteran did not serve in combat with enemy forces during service, if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, or if a stressor claimed by a veteran is not related to the veteran's fear of hostile military or terrorist activity, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  In addition, 38 C.F.R. 3.304(f)(3) (2011) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The above-quoted 38 C.F.R. § 3.304(f)(3) was added during the pendency of this claim.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV), as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The STRs do not show any complaints, findings or treatment related to PTSD.  The Veteran has had extensive psychiatric treatment, and he has not been diagnosed with PTSD.

Dr. W wrote in October 2001 that the Veteran would like an "identifier placed in the VA record regarding post-traumatic stress that he felt was the trigger inducing his psychiatric disorder.  After reviewing his history, I would have a tendency to agree that post-traumatic stress disorder is a strong possibility."  No probative value can be given to this opinion because it is equivocal and essentially is a "may or may not" statement.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, Dr. W did not actually state whether there was a nexus between the Veteran's service and his possible PTSD.  The statement acknowledges that the Veteran also had the post-service head injury.  In addition, the lack of a detailed discussion about the possible PTSD makes it impossible to determine whether Dr. W felt it was in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 3.304(f).

At a February 2003 VA examination the Veteran said that he has nightmares three to four days a week in which he kills other people.  He had no intrusive memories or flashbacks.  While he avoided large crowds, he did not avoid specific reminders of the fight he was in while in the Navy.  He avoided violent movies because they made his nightmares worse, not because they reminded him of violence done to him in the past.  The examiner opined that the stressor of being kicked in the head during service did not meet the stressor requirement for PTSD.  The head injury did not ignite the terror or horror that are elements of traumatic stressors that can produce PTSD.  In addition, the Veteran did not describe any re-experiencing of symptoms.  His avoidance symptoms were best attributed to underlying schizoaffective disorder.

The record does not show that the Veteran has a diagnosis of PTSD.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with PTSD at any time since he filed his current claims.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The STRs do not show any complaints, findings or treatment related to a low back or cervical spine disability, including after the November 1973 fight.  At the May 1975 discharge examination his spine and musculoskeletal system were found to be normal.  The treatment records from after the November 1975 post-service work accident indicates that the Veteran was struck in the right jaw.  There was mild to moderate acute palpable tenderness over the right lateral jaw and over the posterior aspect of the upper cervical spine.

December 1982 private neurology treatment notes with Dr. E indicate that there was decreased sensation in the right hand due to a C-6 distribution.  X-rays showed a slight abnormality in the left C-2 foramen.  There was a triangular chip of bone but no sign of abnormality that corresponded to the chip.  June 1983 private chiropractic treatment showed that the Veteran had complained of neck and back pain and was diagnosed with cervical and thoracic subluxations complicated by cervical headache.  Dr. E wrote in July 1983 that he diagnosed the Veteran with a musculoskeletal sprain of the cervical spine and its associated muscles.  At an August 1983 VA orthopedic examination the Veteran was found to have no evidence of musculoskeletal disease.  X-rays of the cervical spine were normal and lumbar spine X-rays showed spina bifida occulta at S-1 and were otherwise normal.

The Veteran said at an August 1986 VA examination that since the 1975 work injury he had had neck pain with a sensation of "popping out."  He denied any active pain in his back.  The examiner detected no evidence of a neck injury and there was a full range of motion.  At the October 1988 VA examination the Veteran complained of neck pain.  On examination there was minimal tenderness to deep pressure to the right midline at C5-C6 in the posterior of the neck.  There were no other abnormalities in the neck, and the rest of the musculoskeletal system was normal.

A February 1991 neck X-ray from a VA examination showed reverse cervical, curvature, possibly due to muscle spasm.  No other abnormality was noted.  A November 1997 MRI of the cervical spine from private treatment showed minimal degenerative changes without significant stenosis or direct impingement of the cord or nerve roots.  No other abnormalities were detected.

June 2000 X-rays of the thoracic spine from VA treatment showed mild degenerative changes of the thoracic spine and possible mild scoliosis.  A November 2000 cervical spine MRI from VA treatment was unremarkable with no central spinal stenosis, disc herniation or nerve root impingement. 

A private chiropractor wrote in May 2006 that he had treated the Veteran since 1983 for manual manipulation of the spine.  The Veteran complained of pain to the cervical and lumbar areas.  There was a decrease in range of motion and muscle spasms in the lumbar area.

The Veteran had a VA spine examination in May 2006 at which he complained of constant pain in the low back that tended to radiate across the back.  His primary treatment was with a chiropractor.  He had flare ups every two to three weeks that were resolved by the chiropractor.  The Veteran did not use any assistive devices and could walk for about four blocks at a time.  He said that he fell off of a porch in 1995 and the stairs hit him on the upper portion of the back when he fell.  

The Veteran complained of mild tenderness with palpation over the lower thoracic and lumbar spines.  There was mild tenderness over the sciatic nerves bilaterally, and no muscle spasms were appreciated.  There was increased tenderness to palpation after completing range of motion exercises.  Neurological examination was normal except for mild vibratory sensation decrease in the right great toe.  There was full strength to resistance in the lower extremities.  X-rays showed minimal spurring of the thoracic spine, which had otherwise progressed just slightly since the June 2000 X-rays.  There was minimal narrowing of the L5-S1 disc space that had developed since June 2000.  

The Veteran was diagnosed with chronic intermittent low back muscle strain.  The examiner noted that the Veteran was overweight, which of itself would aggravate a low back problem.  He opined that it was less likely than not that the right knee condition caused the low back problem.  The more likely causes were the Veteran's fall and his weight.  He also opined that it was less likely than not that the right knee was aggravating the back condition, and noted that the Veteran's gait was stable.  The examiner felt that if the Veteran lost weight his back problem would improve or resolve.

At September 2006 VA psychiatric treatment the Veteran said that he continued to have neck pain, numbness and tingling of the fingers.  A lumbar spine X-ray from July 2009 VA treatment was abnormal due to progressive degenerative arthritis changes.

January 2010 private physical therapy notes indicate that the Veteran had attended 10 sessions over the prior month due to his cervical spine.  He rated his pain as a two out of 10 and he had not had a headache for three weeks.  His strength and range of motion had improved.

There are no competent opinions of record to suggest a link between the Veteran's current low back strain and cervical spine disability and his active service.  The Veteran has offered his own opinion on etiology, stating he believes they are related to his military service.  However, as a layperson, the Veteran is not competent to render such a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

He does not allege that he had symptoms in service, nor has he described continuous symptoms or observed a direct cause and effect relationship, upon which he would be competent to opine.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  While the Veteran was in a fight during service, the STRs do not show any resulting injuries to the low back or cervical spine.  Furthermore, the post-service records indicate a November 1975 work-injury that resulted in cervical spine tenderness and, by the Veteran's own reports at the May 2006 VA examination, he injured his back falling off of a porch in 1995.  The VA examiner opined that the likely causes of the low back strain were the Veteran's fall and his weight.  The examiner felt it was unlikely that the right knee disability caused or aggravated the low back strain.  While no opinion was offered as to the likelihood that the low back disorder was secondary to the now service-connected left knee disorder, the examiner specifically cited the Veteran's weight and 1995 fall and noted that his gait was stable and steady and that neither knee was favored.

Given the absence of a diagnosis of PTSD since the claim was submitted; the lack of credible evidence of a back or neck injury during service; the absence of any applicable presumptions; the absence of any competent evidence linking the current cervical and back disabilities to service; and the absence of any competent evidence that the back strain is secondary on a causation or aggravation basis to a service-connected knee disorder; the preponderance of the evidence is against the service connection claims.  There is no doubt to be resolved and service connection for PTSD, a low back strain, to include as secondary to right knee internal derangement with degenerative joint disease, and a cervical spine disability, is not warranted.

D.  Entitlement to Compensation Under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011). 

In determining whether a veteran has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a veteran received care or treatment and that he or she has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2011).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2) (2011). 

Specifically, the Veteran asserts that compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration, due to medication prescribed by VA personnel for traumatic brain injury and schizophrenia.  He also asserts that compensation is warranted under the provisions of 38 U.S.C.A. § 1151 for grinding of the teeth, nasal congestion, a shoved up nose bone, and for the bone above the fourth upper tooth shutting off the pituitary gland, due to the actions of VA medical personnel.

The records shows that the Veteran has received extensive treatment from VA, including dental care.  

J.W.T., D.M.D., a private dentist, wrote in August 2002 that the Veteran had a history of using Cogentin, which caused dry mouth and is proven to lead to an increased rate of dental carries.  The Veteran also heavily ground his teeth, which is most often stress related.

At the February 2003 VA examination the examiner felt that the Veteran may have a subjective problem with memory but noted that he performed very well on a mini mental state examination, scoring 29 of 30.  Therefore, the examiner did not feel that the Veteran had significant memory problems.  The Veteran did not reveal significant anxiety during the examination.  His presentation was calm and the Veteran denied panic attacks.  Although there were probably times when his psychosis was aggravated and the Veteran had significant anxiety, it was due to the underlying schizophrenic process.  The examiner opined that the Veteran did not suffer from insomnia because he was sleeping 8 to 9 hours a night.  The Veteran had gained 30 pounds since June 2001 and was obese.  The examiner noted that the Veteran overate and was not active but also acknowledged that his medication could contribute to weight gain.  While the Veteran subjectively reported fatigue, the examiner could not assess this symptom and he did not feel that the Veteran was currently grinding his teeth.  The examiner could not evaluate the nasal congestion but wrote that it was not a known side effect of the medication that the Veteran was taking.  She opined that weight gain, fatigue and teeth grinding are all reasonably foreseeable side effects of Stelazine and that the benefits of the medication far outweighed these side effects.  

VA treatment records show that in March 2005 a telephone message was left for the Veteran from a dietitian offering diet education to help him lose weight.  The Veteran was given several times at which he could attend a class and was given a toll free number to use to return the call.

The Veteran said at the May 2006 VA spine examination that he felt that he may have fallen off of the porch in 1995 due to medication prescribed to him by VA.  The Veteran did not specify which medications and the examiner did not offer any opinion on this.

January 2008 VA treatment records indicate that the Veteran called stating that he needed an antibiotic for teeth problems.  The Veteran was told that he needed to come in for an evaluation.  May 2008 VA treatment records indicate that the Veteran has recently been diagnosed with diabetes, although he had likely been diabetic prior to that.  He had recently lost about 10 pounds and was prescribed Metformin.  The Veteran was 71 inches tall and weighed 312 pounds.

L.D., M.D., a VA physician, reviewed the record at the request of the Board.  In February 2010 Dr. D wrote that the VA treatment notes showed that the Veteran was prescribed Stelazine and Cogentin by VA and that they helped from a psychiatric standpoint.  Dr. D noted that while the Veteran complained of memory problems, he had indicated having them since a high school football injury.  The VA treatment notes show that he was warned of possible side effects and that antipsychotics can be associated with weight gain and that some are associated with mental slowing and nasal congestion.  A review of the literature did not show they are commonly associated with depression, anxiety, bruxism (teeth gnashing) or insomnia.  It was not unreasonable to think that the Veteran's medications for schizophrenia may have aggravated his nasal congestion from sinusitis.  However, this would have been a foreseeable and unavoidable potential outcome of this treatment.  

Dr. D also opined that it was at least as likely as not that the complaints of nasal congestion, memory loss, fatigue, and weight gain were due to medication prescribed by VA.  However, these problems were a necessary consequence and a reasonable foreseeable and unavoidable potential outcome of treatment, which by the Veteran's self reports he found helpful.  Dr. D opined that it was unlikely that the Veteran's depression, insomnia, or bruxism were related to VA treatment.  There was no evidence in the record that the Veteran had ever complained of signs or symptoms consistent with akathisia, which was characterized by inner restlessness and a need to fidget and move and can mimic and trigger insomnia and anxiety.

The VA treatment records do not show that the Veteran has had a nose bone shoved up due to VA treatment or that VA treatment caused his pituitary gland to be shut off due to the bone above the fourth upper tooth.  At January 2003 VA primary mental health treatment the Veteran said that being hit pushed his nose in, which shut off the pituitary gland and pushed his nose up.  The treatment notes indicate that this was a delusion.

Simply put, there is no competent evidence that there was any fault of any kind with respect to the medications prescribed by VA or care provided by VA and the Veteran's memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration, grinding of the teeth, nasal congestion, shoved up nose bone, and the bone above the fourth upper tooth shutting off the pituitary gland. 

The preponderance of the evidence is against the claims.  There is no doubt to be resolved, and compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent for right knee internal derangement with degenerative joint disease is denied.

Entitlement to an initial evaluation of 10 percent, and no greater, for left knee degenerative joint disease is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection residuals of a head injury is granted.

Service connection for PTSD is denied

Service Connection for a low back strain, to include as secondary to right knee internal derangement with degenerative joint disease, is denied.

Service connection for a cervical spine disability is denied.

Compensation under 38 U.S.C.A. § 1151 for memory problems, anxiety, insomnia, depression, weight gain, and fatigue, to include mental deterioration due to medication for traumatic brain injury and schizophrenia, is denied.

Compensation under 38 U.S.C.A. § 1151 for grinding of the teeth is denied.

Compensation under 38 U.S.C.A. § 1151 for nasal congestion is denied.

Compensation under 38 U.S.C.A. § 1151 for a shoved up nose bone is denied.

Compensation under 38 U.S.C.A. § 1151 for the bone above the fourth upper booth shutting off the pituitary gland is denied.


REMAND

The RO did not reopen the previously denied claim of service connection for residuals of a head injury.  "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  The RO must consider the reopened claim in the first instance in order to provide the Veteran one review on appeal.  See id.; 38 U.S.C.A. § 7104.  This includes a determination by the RO of whether a VA examination should be scheduled.  Hickson, 23 Vet. App. at 403.

As for the claim for service connection for schizophrenia, the extensive treatment notes indicate that the Veteran has been diagnosed with schizophrenia.  November 1981 treatment records with U. County Mental Health Center indicate that the Veteran began treatment in November 1979 and began taking Stelazine in February 1980.  June 1983 treatment records with U. County Mental Health Center indicate that the Veteran's records with them were initiated in December 1978 and showed "clear documentation for no (emphasis in original) organic mental syndrome and clear documentation of border-line low intelligence, thought disorder, the possibility of an undifferentiated schizophrenic disorder and the possibility of a borderline personality."  An August 1983 VA general medicine examination report states that the Veteran was on Stelazine 10 mg from 1980 through 1982.  

The Veteran was hospitalized for schizophrenia, paranoid, with acute exacerbation, from October to December 1983.  He expressed fear of being poisoned by his former employer and the mafia.  The Veteran also thought he was being followed, and he was hearing voices.

A March 1985 treatment record with U. County Mental Health Center indicates that the Veteran's first contact with the clinic had been in December 1978, and that he was diagnosed with having an Adjustment Reaction.  The record indicates that the Veteran was treated with individual and group therapy.  His treatment ended in October 1979 because of his failure to contact the clinic.  In November 1979 the Veteran was readmitted to the program, and in January 1980 he was diagnosed as having a borderline personality.  At an August 1986 VA examination, the Veteran was diagnosed with paranoid schizophrenia, and it was noted that he had begun going to the U. Mental Health Center in 1979.

The Veteran was hospitalized for 10 days at a VA facility from July 1995 to August 1995 after reporting being at the end of his rope and that he was contemplating suicide.  He had been unable to sleep and was feeling depressed.  When the Veteran was discharged he was in good reality contact, was comfortable, and reported no suicidal or homicidal ideations.

The Veteran's aunt wrote in a May 1991 statement that she saw the Veteran's personality change during his active service.  He complained about people staring at him and eventually was unable to carry on a normal conversation.  As the Veteran's condition worsened, he was unable to hold a job.

A March 2001 statement from a man who served with the Veteran indicates that the Veteran demonstrated mood changes during service and that on one occasion he went after a fellow seaman with a heavy needle gun.

Dr. W wrote in a March 2002 statement that it is within medical possibility that the kick in the head that the Veteran received in 1973 caused paranoia schizophrenia, depending on the severity of the injury.  He was unable to ascertain the degree of injury from the 1973 injury based on the available records but felt that a significant concussion could have caused paranoid schizophrenia.

At the February 2003 VA examination the diagnosis was paranoid schizophrenia, symptoms currently in fair remission with ongoing treatment.  The Veteran indicated a belief that his multiple head traumas had caused his cognitive and emotional problems.  The examiner noted that head injuries are not an accepted cause of paranoid schizophrenia.  The principal diagnosis was paranoid schizophrenia and it was noted that psychiatric record indicated auditory hallucinations and paranoid delusions dating back to 1979, four years after discharge from the Navy.  

The Veteran had responded fairly well to antipsychotic medication but had persistent negative symptoms such as loss of interest in hobbies, blunting of emotions, erosion of will, intermittent delusions, and hallucinations.  He did not require psychiatric treatment during military service, and the examiner felt that it was unlikely that the Veteran was floridly psychotic during his Naval service.  However, his aunt's 1991 letter suggested dramatic social withdrawal and the possible emergence of a positive symptom of schizophrenia, believing that people in the grocery store were staring at him.  Therefore, it is possible that the Veteran was in the prodromal phase of paranoid schizophrenia during Naval service.  The examiner concluded that it was at least as likely as not that the Veteran entered the prodromal phase of paranoid schizophrenia during his active service unless there is a contemporaneous evaluation stating otherwise.  

The Veteran did not undergo a psychiatric evaluation during his active service.  However, his service personnel records do not show unsatisfactory performance and at the May 1975 discharge examination he was found to be normal from a psychiatric standpoint.  The STRs also do not show any psychiatric complaints by the Veteran during his active service.

The Veteran received inpatient VA care for schizophrenia for two weeks in September 2005.  He had stopped taking his medications five days before admission because he did not think that he needed them anymore.  The Veteran was restarted on medications and his disorganized and paranoid thoughts improved throughout the hospitalization.

A VA treating psychiatrist noted in September 2006 that while "there is little indication that schizophrenia can result from closed head trauma, there is a fair body of literature that psychosis and personality changes can occur secondary to closed head trauma." 

The Veteran alleged at June 2009 VA treatment that he was schizophrenic because of the kicks to the head he sustained during the in-service altercation.  The Veteran was diagnosed with schizophrenia, and the psychiatrist wrote that it appeared that the first break was secondary to the "initial insult at age 19."  He further wrote that the Veteran was persistently delusional and that it was "compelling to note that the initial TBI [traumatic brain injury] may have hastened or initiated onset of schizophrenia vs. personality change due to the head trauma."  No probative values can be given to this opinion because it is equivocal and essentially is a "may or may not" statement.  See Tirpak, 2 Vet. App. at 611.

Dr. D wrote in her February 2010 opinion that the Veteran's paranoia, delusions, and limited ability to function were most consistent with schizophrenia, paranoid type, and noted that the symptoms usually wax and wane over the years.  She felt it was unlikely that any organic component contributed to the 1983 hospitalization given that the personality changes occurred 8 years after the 1975 post-service head injury.  If the head injuries had played a part, Dr. D felt that the changes would have occurred sooner.  She also felt that the STRs showed that the head injury that the Veteran sustained during service was "insignificant."  Dr. D did not provide an opinion as to whether the Veteran's schizophrenia arose during military service.

Z.A., M.D., a VA physician, wrote in an April 2010 opinion that it was unlikely that the Veteran's schizophrenia was incurred in or manifested during military service or within a year of service.  The rationale was that there was no evidence of psychiatric treatment during service or within a year of separation from service.  Dr. A continued that while the Veteran had a history of a psychiatric hospitalization in 1983, it was unlikely that any sort of injury during service caused the psychiatric problems or aggravated pre-existing problems and that the record failed to document psychiatric problems prior to 1983.  As discussed above, the record shows that the Veteran received psychiatric treatment beginning in December 1978.  Therefore, probative value cannot be given to Dr. A's opinion because it is based on an incorrect factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Dr. A wrote in an August 2011 opinion addendum that it was unlikely that the Veteran's schizophrenia was incurred in or was first manifested during his active service or within a year of service.  He continued that based on the documentation reviewed it was unlikely that any sort of injury during service caused psychiatric problems or aggravated pre-existing problems.  Dr. A did not indicate that he was aware that the Veteran had psychiatric treatment before 1983.  Furthermore, his actual opinion was about whether the Veteran's schizophrenia was manifested during service but his scant rationale only discussed whether an in-service injury was related to psychiatric problems.  Probative value can therefore not be given to Dr. A's addendum opinion because it is completely insufficient.  "...most of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Dr. A clearly did not provide a valid medical analysis of the Veteran's psychiatric history.
 
Given the lack of clarity regarding whether it is at least as likely as not that the Veteran's schizophrenia was manifested during active service or within a year of active service, the claim must be remanded in order for the Veteran to be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Determine whether the Veteran should be scheduled for an examination for service connection for residuals of a head injury.  If so, the claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has current residual of a head injury incurred in service.  A complete rationale for all opinions expressed must be provided, and the examiner should discuss the effects, if any, of the 1975 post-service injury to the head.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA mental health examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's schizophrenia was manifested during service or within a year of service.  A complete rationale for all opinions expressed must be provided.

The examiner is also to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's schizophrenia is due to the head injury that was incurred during service.  A complete rationale for all opinions expressed must be provided, and the examiner should also discuss the effects, if any, of the 1975 post-service injury to the head on the Veteran's schizophrenia.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claims on appeal.  If either of the benefits sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


